t c summary opinion united_states tax_court frank gibson petitioner v commissioner of internal revenue respondent docket no 14758-12s l filed date frank gibson pro_se john f driscoll and thomas a friday for respondent summary opinion lauber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code pursuant to sec_7463 the decision to all statutory references are to the internal_revenue_code in effect at the relevant times and all rule references are to the tax_court rules_of_practice and procedure be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal_revenue_service irs or respondent to uphold a notice_of_intent_to_levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his action in sustaining the levy was proper as a matter of law we agree and accordingly will grant the motion background petitioner has offered no rebuttal to the facts respondent outlined the following uncontroverted facts are therefore based on the petition respondent’s motion for summary_judgment and respondent’s other filings in this case see eg ulloa v commissioner tcmemo_2010_68 petitioner resided in alabama when he filed his petition with this court for the years and petitioner did not timely file his federal_income_tax returns on date the irs prepared a substitute for return for each year and on date mailed petitioner a notice_of_deficiency for both tax years it is unclear from the record whether petitioner received that notice on date having received no payment from petitioner the irs issued a notice_of_intent_to_levy with respect to petitioner’s tax_liabilities for both years petitioner timely submitted form request for a collection_due_process or equivalent_hearing on date the irs mailed petitioner an acknowledgment letter and scheduled a cdp hearing for date the acknowledgment letter informed petitioner that the irs at this hearing could consider whether you owe the amount due the letter also informed petitioner that if he sought a collection alternative he needed to supply financial information to the irs including a completed form 433-a collection information statement for wage earners and self-employed individuals and signed tax returns for and petitioner provided no documentation and proposed no collection alterna- tive before the scheduled cdp hearing he failed to participate in that hearing and did not request that it be rescheduled the irs then mailed petitioner a last chance letter requesting that he submit financial information if he wished the irs to consider a collection alternative petitioner submitted no information and failed to contact the irs regarding his case accordingly on date the irs is- sued a notice_of_determination to petitioner sustaining the proposed levy peti- tioner timely sought review in this court on date respondent filed a motion for summary_judgment and the court ordered petitioner to file a response to this motion by date the order advised petitioner that under tax_court rule d judgment may be entered against a party who fails to respond to a motion for summary_judgment petitioner has not responded either to respondent’s motion or to the court’s order a summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however the nonmoving party may not rest upon mere allegations or denials but instead must set forth specific facts showing there is a genuine dispute rule d see sundstrand corp t c pincite because petitioner failed to respond to respondent’s motion for summary_judgment the court could enter a decision against him for that reason alone see rule d we will nevertheless consider the motion on its merits we conclude that there are no material facts in dispute and that this case is appropriate for summary adjudication b standard of review sec_6330 does not prescribe the standard of review that this court should apply in reviewing an irs administrative determination in a cdp case the general parameters for such review are marked out by our precedents where the validity of the underlying tax_liability is at issue the court will review the commissioner’s determination de novo 114_tc_176 where there is no dispute concerning the underlying tax_liability the court reviews the irs decision for abuse_of_discretion id pincite abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir in seeking tax_court review of a notice_of_determination the taxpayer can challenge his underlying tax_liabilities for the years at issue only if he properly raised such a challenge at his cdp hearing see sec_301_6330-1 q a-f3 proced admin regs an issue is not properly raised if the taxpayer fails to request consideration of that issue by appeals or if he requests consideration but fails to present evidence to appeals concerning that issue after being given a reasonable opportunity to do so id see 140_tc_173 a taxpayer is precluded from disputing the underlying liability if it was not properly raised in the cdp hearing although petitioner had an opportunity to raise questions concerning his underlying tax_liabilities at his cdp hearing he failed to do so because he did not participate in that hearing or request that it be rescheduled he likewise failed to make any subsequent attempt to contact the irs or provide the information it had requested because petitioner failed to raise his underlying tax_liabilities at his cdp hearing he is precluded from disputing them now we will therefore review the irs’ determination only for abuse_of_discretion see goza t c pincite c analysis the only question before us is whether the irs properly sustained a levy to collect petitioner’s liabilities we review the record to determine whether the appeals officer properly verified that the requirements of any applicable law or administrative procedure have been met any issues raised by the taxpayer have merit and any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 from our review of the record we conclude that the appeals officer verified that the requirements of applicable law and administrative procedure were followed and that in sustaining the levy the appeals officer properly balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see id the only issue left for us to decide is whether petitioner has raised any issue that has merit in his petition to this court petitioner asserted that he timely filed his and tax returns and had a refund due for that would be sufficient to cover his deficiency petitioner failed to raise either of these issues before the appeals officer because he neglected to participate in his cdp hearing in his petition petitioner does not dispute that he missed his cdp hearing and failed to provide any information to the appeals officer because we cannot consider claims that petitioner failed to advance at the cdp hearing he has failed to present any claim that is reviewable by this court see 129_tc_107 118_tc_488 in any event it is clear that the appeals officer did not abuse his discretion once a taxpayer has been given a reasonable opportunity for a hearing but fails to avail himself of it the commissioner may proceed to make a determination based on the case file see eg oropeza v commissioner tcmemo_2008_94 aff’d 402_fedappx_221 9th cir 130_fedappx_934 9th cir sec_301_6330-1 q a-d7 proced admin regs the irs scheduled a telephone cdp hearing with petitioner and when he failed to call in gave him a final opportunity to contest the levy by mailing him a last chance letter still petitioner failed to contact the irs to schedule an alternative conference date or provide any information or docu- mentation on the basis of the record before us we find that petitioner was given a reasonable opportunity for a hearing but failed to avail himself of it finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and in a separate order affirm the proposed collection action to reflect the foregoing an appropriate order and decision will be entered
